DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-24, 27-30, 36, 38-40, and 44 have been cancelled.  Claims 25 and 37 have been amended.  
	Claims 25, 26, 31-35, 37, 41-43, and 45 are pending and under examination.

2.	All rejections pertaining to claim 29 are moot because the claim was cancelled with the reply filed on 12/9/2020.
	The following rejections are withdrawn in response to the amendment to introduce the limitation of “cognitive impairment” in claim 25 and delete the recitation of “dentate gyrus” from claim 25 and 37:
	The rejection of claims 25-27, 31, and 33 under pre-AIA  35 U.S.C. 102(b) as anticipated by Ryu et al. (J. Cell. Mol. Med., 2009, 13: 2911-2925);
The rejection of claims 25, 26, 31, 33, 34, 37, 42, 43, and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schachtrup et al. (J. Neurosci., 2010, 30: 5843-5854), in view of both Ryu et al. and Akassouglou (U.S. Patent No. 7,807,645);
	The rejection of claims 25, 26, 29, 31-35, 37, 41-43, and 45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schachtrup et al. taken with both Ryu et al. and Akassouglou, in further view of Cortes-Canteli et al. (Neuron, 2010, 66: 695-709);


New Rejections
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 25, 26, 29, 31-35, 37, 41-43, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schachtrup et al. (J. Neurosci., 2010, 30: 5843-5854), in view of each Cortes-Canteli et al. (Neuron, 2010, 66: 695-709), Duan et al. (Surg. Radiol. Anat., 2006, 28: 150-156), and Belluci et al. (Neurobiology of Disease, 2006, 23: 260-272), as evidenced by both Ryu et al. (J. Cell. Mol. Med., 2009, 13: 2911-2925) and Akassouglou (U.S. Patent No. 7,807,645).
claims 25, 33, and 34) (see p. 5843; p. 5844, paragraph bridging columns 1 and 2; p. 5849; paragraph bridging p. 5849 and 5850; p. 5850, Fig. 7; p. 5851, column 2, first full paragraph; p. 5852, Fig. 9).  With respect to claim 26, the method of Schachtrup et al. must necessarily result in decreased dendritic spine density because all that is required to achieve such is to inject fibrinogen.  The instant specification does not teach more than this (see [0115]-[0116]).  As evidenced by Ryu et al., fibrinogen-induced microglia activation results in neuronal loss (p. 2913, column 1, third full paragraph and column 2, first paragraph; p. 2919, column 1; p. 2921, column 1).  Thus, Schachtrup et al. teach inducing localized neuronal injury (claim 31).  As evidenced by Akassouglou, microglia activation leads to demyelination (see column 1, line 40 through column 2, line 27; column 6, lines 33-65; column 7, lines 2-6).  Thus, Schachtrup et al. teach localized neuronal injury associated with microglial activation and also create a mouse model of demyelination (claims 37, 42, and 43).  Based on the teachings in the prior art, one of skill in the art would have known that the fibrinogen-injected mouse of Schachtrup et al. could be used as an animal model for neuronal injury and demyelination and would have found obvious to assess neuronal loss and demyelination, and also the impact of neural loss and demyelination on cognitive capacity in this animal (claims 25, 37, and 45). 
Schachtrup et al. do not teach an animal comprising a genetic trait associated with increased risk of developing a neurodegenerative disease (claims 32 and 41) nor claim 35).  Cortes-Canteli et al. examined the relationship between A[Symbol font/0x62] and fibrin clot formation in AD by performing experiments on TgCRND8 transgenic mice which develop A[Symbol font/0x62]-associated pathology and exhibit memory defects at 3 months of age; Cortes-Canteli et al. teach the experiments suggest that fibrinogen is a critical factor in AD pathology/cognitive decline and that fibrinogen contribution to AD requires a more complete understanding to help identify candidates for AD therapy.  Cortes-Canteli et al. teach the need for identifying drugs that could interfere with the A[Symbol font/0x62]-fibrinogen association and benefit AD treatment.  Cortes-Canteli et al. teach injecting fluorescently-labeled fibrinogen to the brain of the TgCRND8 mice to follow fibrinogen accumulation and clearance (Abstract; p. 696, column 1, and paragraph bridging columns 1 and 2; p. 705).  Based on the teachings, one of skill in the art would have known that TgCRND8 transgenic mouse could be used as a model to study the mechanism via which fibrinogen contributes to AD pathology and identifying anti-AD therapeutic agents.  Thus, one of skill in the art would have found obvious to modify the method of Schachtrup et al. by replacing their mice with TgCRND8 mice and by using fluorescently-labeled fibrinogen to achieve the predictable result of obtaining a mouse AD model (i.e., exhibiting cognitive impairment resulting from neuronal loss; claim 25) for studying the mechanism via which A[Symbol font/0x62] association with fibrinogen contributes to AD pathology and also for identifying therapeutic agents.
Schachtrup et al. and Cortes-Canteli et al. do not teach administering the fibrinogen into the corpus callosum (claims 25 and 37).  Duan et al. teach that AD affects corpus callosum and that following corpus callosum damage is more appropriate for monitoring the disease progression (p. 150; p. 151, column 1, first paragraph; p. 152, 
Thus, the claimed invention was prima facie obvious at the time it was made.

Response to Arguments
5.	The argument that Schachtrup does not teach that fibrinogen is a causative agent is not found persuasive for the reasons set forth in the rejection above.  Briefly, Schachtrup teaches that injecting exogenous fibrinogen results in the activation of microglia and astrocytes and, as evidenced by Ryu and Akassouglou, fibrinogen-induced microglial activation results in neuronal loss and demyelination.  Based on the teachings in the prior art, one of skill in the art would have known that injecting fibrinogen as in Schachtrup causes neuronal loss and demyelination.
For the same reason, the arguments that Schachtrup teaches fibrinogen as having pleiotropic biological functions and of lack of motivation/reasonable expectation of success are not found persuasive.

This is not found persuasive.  The instant rejection is based on administering fibrinogen to the corpus callosum of TgCRND8 mice and, based on the teachings in the prior art cited in the rejection above, one of skill in the art would have reasonably concluded that doing so would result in an AD model which could be used to study AD progression and identify therapeutic agents.

 The arguments addressing Cortes-Canteli individually are not found persuasive because Cortes-Canteli does not have to teach each and every claim limitation.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILEANA POPA/Primary Examiner, Art Unit 1633